Citation Nr: 0328259	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to May 
1974.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a December 1999 rating decision that denied 
the veteran's claim for service connection for hepatitis C.  
The appellant submitted a notice of disagreement with the 
decision in June 2000, and a statement of the case was issued 
in July 2000.  The veteran perfected his appeal by filing a 
substantive appeal in December 2000.  On his substantive 
appeal the veteran requested that he be scheduled for a 
hearing before a Veterans Law Judge at the RO, but withdrew 
this request in writing in March 2001.

In October 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
claim for service connection for hepatitis C and undertook 
such development pursuant to 38 C.F.R. § 19.9 (2003).  The 
Board notified the appellant and his representative of the 
additional development in April 2003.  No additional evidence 
was added to the record as a result of such development.


REMAND

As noted above, the Board undertook development of this 
appeal in October 2002.  The development consisted of 
arranging for the veteran to undergo VA examination to obtain 
an opinion as to whether there exists a nexus between the 
veteran's hepatitis C and his service, to include the 
gonorrhea diagnosed and treated therein.  The Board's initial 
notice letter, dated in January 2003, informing the veteran 
that he was being scheduled for a VA examination at the 
Buffalo, New York, VAMC, was returned to the Board as 
undeliverable.  After verifying the veteran's address, the 
Board sent the veteran another letter, in April 2003, 
informing him that he was being scheduled for a VA 
examination.  Unfortunately, the veteran failed to report to 
a scheduled examination in May 2003.  However, the veteran 
contacted the RO by telephone in May 2003 and explained that 
he had been unable to report to the examination that month 
because he had been out of the state attending a funeral, and 
requested that he be rescheduled for another examination.   

In view of the veteran's request for a new examination and in 
fulfillment of VA's duty to assist him, the RO should provide 
the veteran another opportunity to undergo VA examination.  
See 38 U.S.C.A. § 5103A(d).  The veteran is hereby advised 
that a failure to report for a scheduled VA examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655(2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, and the death of an immediate family member.  Id.  
If the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination sent 
to the veteran and his representative by the pertinent VA 
medical facility.  The veteran should also be given the 
opportunity to inform the RO of any additional pertinent 
medical evidence that is still outstanding.  See 38 U.S.C.A. 
§ 5103A(b).

The Board also notes that, in an April 2001 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claim for service connection for 
hepatitis within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003).  The RO noted that if the veteran did not respond 
within 60 days, the RO would then adjudicate the claim on the 
basis of the evidence of record.  The RO adjudicated the 
claim in August 2001.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board finds that the 60-day 
response period and premature adjudication in this case is 
likewise misleading and detrimental.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the veteran that a full 
year is allowed to submit the additional information and/or 
evidence requested.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and, if 
necessary, authorization, are provided.  
The RO should also invite the appellant to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination for his hepatitis C.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that the veteran's hepatitis C is the 
result of injury or disease incurred or 
aggravated in active service.  In 
providing the requested opinion, the 
examiner should specifically consider and 
address the veteran's in-service 
diagnosis of and treatment for gonorrhea

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hepatitis C in 
light of all pertinent evidence and legal 
authority.  If the appellant fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




